                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PLANET AID, INC., et al.,                     Case No. 17-cv-03695-MMC
                                  8                    Plaintiffs,
                                                                                       ORDER DENYING PLAINTIFFS’
                                  9             v.                                     MOTION TO EXCLUDE EVIDENCE
                                                                                       PURSUANT TO FEDERAL RULE OF
                                  10     REVEAL, CENTER FOR                            EVIDENCE 611(A)
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                                                   Re: Dkt. No. 166
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs Planet Aid, Inc. and Lisbeth Thomsen’s “Motion to

                                  14   Exclude Evidence Pursuant to Federal Rule of Evidence 611(a),” filed November 6, 2018.

                                  15   Defendants Reveal, Center for Investigative Reporting, Matt Smith, and Amy Walters

                                  16   have filed opposition, to which plaintiffs have replied. The matter came on regularly for

                                  17   hearing on January 18, 2019. Ethan Forrest of Covington & Burling LLP appeared on

                                  18   behalf of defendants. Samuel Rosenthal of Nelson Mullins Riley & Scarborough LLP

                                  19   appeared on behalf of plaintiffs.

                                  20          Having considered the parties’ respective written submissions and the arguments

                                  21   of counsel at the hearing, the motion is, for the reasons stated on the record at the

                                  22   hearing, hereby DENIED as premature.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 25, 2019
                                                                                               MAXINE M. CHESNEY
                                  27                                                           United States District Judge
                                  28
